(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Apeló el acusado en este caso de una sentencia condenán-dole por haber dado muerte a un niño negligentemente mien-tras guiaba un automóvil en una calle de Bayamón, P. R. Consisten los fundamentos de la moción de nuevo juicio de cuya denegación apeló el acusado en (a) el descubrimiento de nuevas pruebas y (6) en haber sido traicionado por sus testigos Urbano Natal y Víctor Montalvo, de los cuales el primero concurrió a la corte y su declaración fue adversa al acusado, cuando anteriormente y en presencia del defensor del acusado había dado otra declaración completamente dis-tinta favorable a la defensa; el segundo ni siquiera asistió ■a la corte, habiéndose encontrado el peticionario completa-mente huérfano de defensa por la defección de sus testigos. Dice el Tribunal Supremo resolviendo el recurso:
“.Pob cuanto, el acusado anunció que estaba listo para entrar en juicio al principio del mismo, y en nin-gún momento se quejó de la ausencia del testigo Víctor Mon-talvo, ni trató de conseguir su asistencia ni intentó de ma-nera alguna impugnar el crédito dél otro testigo Urbano Natal por la declaración del policía Felipe Sanabria, que compareció como testigo de la defensa, o por el testimonio del acusado, quien también declaró como testigo en su propia defensa;
Pob cuanto, no consta ni en la moción sobre nuevo jui-cio ni en las declaraciones juradas acompañadas a la misma cuáles fueron las diligencias practicadas por el acusado para descubrir las nuevas pruebas en cuestión, ni que se hubiera desplegado actividad alguna con tal fin, sino que por contra-rio dicho acusado confiaba más bien en lo que iban a declarar *963sus dos testigos Natal y Montalvo, creyendo que no había necesidad alguna de buscar otros,
Pob taNto, se confirma la sentencia apelada.”